review the record de novo. SCR 105(3)(b); In re Stuhff, 108 Nev. 629, 633,
                837 P.2d 853, 855 (1992). To support imposing discipline, the panel's
                findings must be supported by clear and convincing evidence.             In re
                Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995). In determining
                the proper disciplinary sanction, we consider four factors: (1) the duties
                violated, (2) the lawyer's mental state, (3) the potential or actual injury
                caused by the lawyer's misconduct, and (4) the existence of aggravating or
                mitigating circumstances,    In re Lerner, 124 Nev. 1232, 1246, 197 P.3d
                1067, 1077 (2008). Neither party has filed an opening brief, and this
                matter will accordingly be decided on the record without briefing or oral
                argument. SCR 105(3)(b).
                            After reviewing the record, we conclude that clear and
                convincing evidence supports the panel's findings concerning Floyd's
                misconduct. In particular, the record demonstrates that Floyd failed to (1)
                properly deposit client funds into her client trust account, (2) file her
                client's petition for bankruptcy, (3) timely file an answer to the State Bar's
                complaint or provide documents for these proceedings as ordered by the
                panel, (4) respond to correspondence from the State Bar, (5) timely pay
                restitution to her client as ordered by the panel, (6) timely pay costs of the
                disciplinary proceeding as ordered by the panel, (7) provide timely proof of
                completion of the CLE requirements imposed by the panel, (8) appear at a
                hearing in the course of these proceedings, and (9) provide good cause for
                her noncompliance with panel orders.
                            We conclude that a three-month suspension is appropriate in
                light of both the aggravating factors (Floyd's pattern of misconduct,
                multiple offenses, bad-faith obstruction of the disciplinary proceeding by
                intentionally failing to comply with orders, and indifference to making
                restitution) and the mitigating factors (the lack of prior public discipline,
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1942A
                Floyd's serious illness, and the existence of personal or emotional
                problems) identified by the panel. SCR 102.5. Accordingly, we suspend
                Floyd from the practice of law for three months beginning on the date of
                this order and subject to the following conditions. Floyd shall: (1) have a
                mentor throughout the suspension period and for a period of one year
                thereafter, and this mentor shall file a report with the State Bar every
                three months; (2) retake and pass the Multistate Professional
                Responsibility Exam within one year from the date of this order, and; (3)
                complete, within three months from the date of this order, ten hours of
                continuing legal education in law office management in addition to her
                annual requirements, providing proof of such attendance to the State Bar.
                Floyd shall pay the costs of the disciplinary proceedings within 30 days of
                receipt of the State Bar's bill of costs. SCR 120(1).
                              It is so ORDERED.



                                                                  , C.J.




                Pickering                                    Hardesty



                Parraguirre




SUPREME COURT
        OF                                             3
     NEVADA


(0) I047A
                      SAITTA, J., with whom DOUGLAS, J., joins, concurring in part and
                      dissenting in part:
                                  While I concur with the majority in concluding that clear and
                      convincing evidence supports the panel's findings concerning Floyd's
                      misconduct, I dissent from the discipline imposed. Floyd's conduct here
                      violates several rules of professional conduct, including those governing
                      competence, safekeeping property, fairness, obligations to a tribunal,
                      disciplinary matters, and conduct concerning the administration of justice.
                      I believe more severe discipline is appropriate based on this extensive
                      misconduct. Thus, I would impose a two-year suspension from the
                      practice of law, with one year of that suspension stayed during which I
                      would require Floyd to submit quarterly reports to the State Bar and
                      complete the other conditions imposed as a result of her professional
                      conduct violations.




                                                                Saitta

                      I concur:


                                                     J.
                      Douglas      I

                      cc: Jeffrey It Albregts, Chair, Southern Nevada Disciplinary Panel
                            David A. Clark, Bar Counsel
                            Kimberly K. Farmer, Executive Director, State Bar of Nevada
                            Shannon L. Floyd
                            Perry Thompson, Admissions Office, United States Supreme Court
                            State Bar of Nevada/Las Vegas




SUPREME COURT
        OF
     NEVADA
                                                           4
(0) I947A    4EtCFD